 Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 1 of 15 PageID #: 578




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

JOHN H. WINKLER, JR.,                           )
                                                )
             Plaintiff,                         )
                                                )
       vs.                                      )     Case No. 2:19 CV 55 ACL
                                                )
ANDREW SAUL,                                     )
                                                 )
       Commissioner of Social Security,         )
                                                )
             Defendant.                         )

                                        MEMORANDUM

       Plaintiff John H. Winkler, Jr. brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of the Social Security Administration Commissioner’s denial of his applications

for Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act and

Supplemental Security Income (“SSI”) under Title XVI of the Act.

       An Administrative Law Judge (“ALJ”) found that, despite Winkler’s severe impairment,

he was not disabled as he had the residual functional capacity (“RFC”) to perform work existing

in significant numbers in the national economy.

       This matter is pending before the undersigned United States Magistrate Judge, with

consent of the parties, pursuant to 28 U.S.C. § 636(c). A summary of the entire record is

presented in the parties’ briefs and is repeated here only to the extent necessary.

       For the following reasons, the decision of the Commissioner will be affirmed.

                                      I. Procedural History

       Winkler filed his applications for DIB and SSI on July 15, 2016, claiming that he became


                                                                                      Page 1 of 15
    Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 2 of 15 PageID #: 579




unable to work on August 1, 2010. (Tr. 11, 22.) In his Disability Report, Winkler alleged

disability due to depression, “heart trouble,” Achilles heel rupture, cholesterol problems, back

problems, and possible arthritis. (Tr. 201.) Winkler was 52 years of age at the time of his

alleged onset of disability. (Tr. 20.) His applications were denied initially. (Tr. 94-104.)

Following an administrative hearing, Winkler’s claims were denied in a written opinion by an

ALJ, dated November 26, 2018. (Tr. 11-22.) Winkler then filed a request for review of the

ALJ’s decision with the Appeals Council, which was denied on February 13, 2019. (Tr. 1-3.)

Thus, the decision of the ALJ stands as the final decision of the Commissioner. See 20 C.F.R.

§§ 404.981, 416.1481.

         In this action, Winkler argues that the ALJ “erred in assessing the RFC.” (Doc. 12 at p.

7.)


II. The ALJ’s Determination

         The ALJ first found that Winkler met the insured status requirements of the Social

Security Act through December 31, 2014. 1 (Tr. 13.) She found that Winkler had not engaged

in substantial gainful activity since August 1, 2010, the alleged onset date. Id. In addition, the

ALJ concluded that Winkler had the following severe impairment: degenerative disc disease.

Id. The ALJ found that Winkler did not have an impairment or combination of impairments that

met or medically equaled the severity of one of the listed impairments. (Tr. 16.)

         As to Winkler’s RFC, the ALJ stated:

                After careful consideration of the entire record, the undersigned
                finds that the claimant has the residual functional capacity to

1
 Because Winkler’s date last insured is December 31, 2014, he must establish that he was
disabled between August 1, 2010, and December 31, 2014 in order to qualify for disability
benefits under Title II. See 20 C.F.R. § 404.130.
                                                                                   Page 2 of 15
 Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 3 of 15 PageID #: 580




               perform medium work as defined in 20 CFR 404.1567(c) and
               416.967(c) except that the claimant can never climb ladders, ropes,
               or scaffolds, or be exposed to unprotected heights or hazardous
               work environments. He can frequently climb ramps and stairs,
               balance, stoop, kneel, crouch, and crawl. He must avoid
               concentrated exposure to extreme cold and vibration. He will be
               off-task 5% of the workday.

Id.

       The ALJ found that Winkler was unable to perform any past relevant work, but was

capable of performing other jobs existing in significant numbers in the national economy, such

as packager, cleaner, and laundry worker. (Tr. 20-21.) The ALJ therefore concluded that

Winkler was not under a disability, as defined in the Social Security Act, from August 1, 2010,

through the date of the decision. (Tr. 21.)

       The ALJ’s final decision reads as follows:

               Based on the application for a period of disability and disability
               insurance benefits protectively filed on July 15, 2016, the claimant
               is not disabled under sections 216(i) and 223(d) of the Social
               Security Act.

               Based on the application for supplemental security income filed on
               July 15, 2016, the claimant is not disabled under section
               1614(a)(3)(A) of the Social Security Act.


Id.


                                     III. Applicable Law

III.A. Standard of Review

       The decision of the Commissioner must be affirmed if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389,

401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002). Substantial evidence is less

                                                                                      Page 3 of 15
 Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 4 of 15 PageID #: 581




than a preponderance of the evidence, but enough that a reasonable person would find it adequate

to support the conclusion. Johnson v. Apfel, 240 F.3d 1145, 1147 (8th Cir. 2001). This

“substantial evidence test,” however, is “more than a mere search of the record for evidence

supporting the Commissioner’s findings.” Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir.

2007) (internal quotation marks and citation omitted). “Substantial evidence on the record as a

whole . . . requires a more scrutinizing analysis.” Id. (internal quotation marks and citations

omitted).

       To determine whether the Commissioner’s decision is supported by substantial evidence

on the record as a whole, the Court must review the entire administrative record and consider:

       1.      The credibility findings made by the ALJ.

       2.      The plaintiff’s vocational factors.

       3.      The medical evidence from treating and consulting physicians.

       4.      The plaintiff’s subjective complaints relating to exertional and
               non-exertional activities and impairments.

       5.      Any corroboration by third parties of the plaintiff’s
               impairments.

       6.      The testimony of vocational experts when required which is
               based upon a proper hypothetical question which sets forth the
               claimant’s impairment.

Stewart v. Secretary of Health & Human Servs., 957 F.2d 581, 585-86 (8th Cir. 1992) (internal

citations omitted). The Court must also consider any evidence which fairly detracts from the

Commissioner’s decision. Coleman, 498 F.3d at 770; Warburton v. Apfel, 188 F.3d 1047, 1050

(8th Cir. 1999). However, even though two inconsistent conclusions may be drawn from the


                                                                                     Page 4 of 15
 Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 5 of 15 PageID #: 582




evidence, the Commissioner's findings may still be supported by substantial evidence on the

record as a whole. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001) (citing Young v.

Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000)). “[I]f there is substantial evidence on the record as

a whole, we must affirm the administrative decision, even if the record could also have supported

an opposite decision.” Weikert v. Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992) (internal

quotation marks and citation omitted). See also Jones ex rel. Morris v. Barnhart, 315 F.3d 974,

977 (8th Cir. 2003).

III.B. Determination of Disability

       A disability is defined as the inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or that has lasted or can be expected to last for a continuous period of not less than

twelve months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R. § 416.905. A claimant

has a disability when the claimant is “not only unable to do his previous work but cannot,

considering his age, education and work experience engage in any kind of substantial gainful

work which exists … in significant numbers in the region where such individual lives or in

several regions of the country.” 42 U.S.C. § 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. § 416.920; see Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007). First,

the Commissioner will consider a claimant’s work activity. If the claimant is engaged in

substantial gainful activity, then the claimant is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner


                                                                                       Page 5 of 15
 Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 6 of 15 PageID #: 583




looks to see “whether the claimant has a severe impairment that significantly limits the

claimant’s physical or mental ability to perform basic work activities.” Dixon v. Barnhart, 343

F.3d 602, 605 (8th Cir. 2003). “An impairment is not severe if it amounts only to a slight

abnormality that would not significantly limit the claimant’s physical or mental ability to do

basic work activities.” Kirby, 500 F.3d at 707; see 20 C.F.R. §§ 416.920(c), 416.921(a).

       The ability to do basic work activities is defined as “the abilities and aptitudes necessary

to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and aptitudes include (1) physical

functions such as walking, standing, sitting, lifting, pushing, pulling, reaching, carrying, or

handling; (2) capacities for seeing, hearing, and speaking; (3) understanding, carrying out, and

remembering simple instructions; (4) use of judgment; (5) responding appropriately to

supervision, co-workers, and usual work situations; and (6) dealing with changes in a routine

work setting. Id. § 416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987). “The

sequential evaluation process may be terminated at step two only when the claimant’s

impairment or combination of impairments would have no more than a minimal impact on his

ability to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th Cir. 2007) (internal quotation marks

omitted).

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d);

see Kelley v. Callahan, 133 F.3d 583, 588 (8th Cir. 1998).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to



                                                                                       Page 6 of 15
 Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 7 of 15 PageID #: 584




determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work. 20 C.F.R. §§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a

medical question defined wholly in terms of the claimant’s physical ability to perform exertional

tasks or, in other words, what the claimant can still do despite his or his physical or mental

limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks

omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R. §

416.945(a)(3). The Commissioner also will consider certain non-medical evidence and other

evidence listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in Step Four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at Step Four, and

his or his age, education, and work experience. See Bladow v. Apfel, 205 F.3d 356, 358-59 n.5

(8th Cir. 2000). The Commissioner must prove not only that the claimant’s RFC will allow the

claimant to make an adjustment to other work, but also that the other work exists in significant

numbers in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir. 2004);

20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists

in significant numbers in the national economy, then the Commissioner will find the claimant is

not disabled. If the claimant cannot make an adjustment to other work, then the Commissioner



                                                                                      Page 7 of 15
    Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 8 of 15 PageID #: 585




will find that the claimant is disabled. 20 C.F.R. §416.920(a)(4)(v). At Step Five, even though

the burden of production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

                                          IV. Discussion

         Plaintiff argues that the ALJ erred in determining his RFC. He contends that, in

determining his RFC, the ALJ: failed to include a narrative discussion, failed to consider the

effectiveness and side effects of his medications, and did not rely on the opinion of any

examining physician. 2

         It is the ALJ’s responsibility to determine the claimant’s RFC based on all relevant

evidence, including medical records, observations of treating physicians and others, and the

claimant’s own descriptions of his limitations. Pearsall v. Massanari, 274 F.3d 1211, 1217

(2001). “It is the claimant’s burden, and not the Social Security Commissioner’s burden, to

prove the claimant’s RFC.” Baldwin v. Barnhart, 349 F.3d 549, 556 (8th Cir. 2003). An RFC

determination made by an ALJ will be upheld if it is supported by substantial evidence in the

record. See Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir. 2006). “Because a claimant’s RFC is

a medical question, an ALJ’s assessment of it must be supported by some medical evidence of

the claimant’s ability to function in the workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th

Cir. 2016). There is no requirement, however, that an RFC finding be supported by a specific

medical opinion. See Perks v. Astrue, 687 F.3d 1086, 1092-93 (8th Cir. 2012); Martise v.

Astrue, 641 F.3d 909, 927 (8th Cir. 2011) (An ALJ “is not required to rely entirely on a

particular physician’s opinion or choose between the opinions [of] any of the claimant’s



2
 Although Winkler alleged multiple physical impairments as well as a mental impairment, he
only challenges the ALJ’s findings with regard to his degenerative disc disease. As such, the
Court will only discuss evidence that pertains to this impairment.
                                                                                      Page 8 of 15
 Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 9 of 15 PageID #: 586




physicians.”). Furthermore, “[e]ven though the RFC assessment draws from medical sources

for support, it is ultimately an administrative determination reserved to the Commissioner.” Cox

v. Astrue, 495 F.3d 614, 619-20 (8th Cir. 2007).

         The ALJ found that the record was not consistent with Winkler’s subjective complaints

of disabling symptoms. (Tr. 17.) When determining a claimant’s RFC, the ALJ must evaluate

the credibility of the claimant’s subjective complaints. Wagner v. Astrue, 499 F.3d 842, 851

(8th Cir. 2007); Tellez v. Barnhart, 403 F.3d 953, 957 (8th Cir. 2005). In so doing, the ALJ

must consider all evidence relating thereto, including the claimant’s prior work record and third

party observations as to the claimant’s daily activities; the duration, frequency and intensity of

the symptoms; any precipitating and aggravating factors; the dosage, effectiveness and side

effects of medication; and any functional restrictions. Halverson v. Astrue, 600 F.3d 922, 931

(8th Cir. 2010); Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984).

         The ALJ first discussed Winkler’s daily activities. She noted that Winkler reported no

difficulty in sitting or standing in his function report; reported bicycling, helping his mother with

household chores, and doing yoga; and reported he is able to walk for a half-mile at a time before

needing to rest, and can repeat this pattern up to three times a day. (Tr. 17-18.) The ALJ found

that Winkler’s reported activities were not limited to the extent one would expect, given his

complaints of disabling pain and limitations. (Tr. 17.) See Haley v. Massanari, 258 F.3d 742,

748 (8th Cir. 2001) (Significant daily activities may be inconsistent with claims of disabling

pain).

         The ALJ next discussed the objective medical evidence. She noted that Winkler

reported only “mild to moderate” chronic low back pain to an examining nurse practitioner in

July 2017. (Tr. 18, 462.) Straight leg raise tests have been negative. (Tr. 18, 287, 300.) The



                                                                                       Page 9 of 15
Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 10 of 15 PageID #: 587




ALJ noted that Winkler underwent a consultative examination performed by Raymond Leung,

M.D., on October 22, 2016, which was largely normal. (Tr. 18-19, 398-403.) Winkler

complained of arthritis in his low back but reported his pain medication helped, and was able to

walk a half-mile and lift twenty pounds. Id. He reported that his right Achilles heel ruptured in

2011, and that he has decreased range of motion in the right ankle as a result. Id. Upon

examination, Winkler walked with a mild limp but was able to walk fifty feet unassisted, tandem

walk, hop, walk on his heels, squat, and had no difficulty getting on and off the exam table. Id.

He was only unable to heel walk. Id. Dr. Leung noted mild weakness in the legs, but normal

sensation, normal reflexes, full lumbar range of motion, and negative straight leg raising tests.

Id. Further, the ALJ noted that the record does not contain any opinions from treating or

examining physicians indicating that Winkler is disabled or that he has any limitations. (Tr. 18.)

The ALJ reasonably concluded that the minimal findings on examination were inconsistent with

Winkler’s allegations of disabling limitations. See Goff v. Barnhart, 421 F.3d 785, 792 (8th Cir.

2005) (holding that it was proper for the ALJ to consider unremarkable or mild objective medical

findings as one factor in assessing disability); see also Aguiniga v. Colvin, 833 F.3d 896, 902

(8th Cir. 2016) (allegations of disability that are inconsistent with the objective medical evidence

weighs against the credibility of the claimant’s allegations); Black v. Apfel, 143 F.3d 383, 386-87

(8th Cir. 1998) (a conservative course of treatment is inconsistent with complaints of debilitating

pain).

         The ALJ stated that Winkler acknowledged that the only medications he had used in the

two days prior to the hearing were Tylenol and aspirin. (Tr. 18, 35.) Although Winkler

testified that he no longer takes prescription medications due to lack of insurance, he admitted

that he had not attempted to obtain prescriptions from a clinic that provides low cost treatment,



                                                                                     Page 10 of 15
Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 11 of 15 PageID #: 588




despite having previously received services there. (Tr. 18, 36.) In some circumstances, failure

to seek medical treatment based on inadequate financial resources may explain a plaintiff’s

failure. See Johnson v. Bowen, 866 F.2d 274, 275 (8th Cir. 1989). In this matter, however, the

record does not reflect that Winkler sought any additional options for obtaining his medications

that may have been offered to those who are indigent. See Riggins v. Apfel, 177 F.3d 689, 693

(8th Cir. 1999) (holding that, despite a plaintiff’s argument that he was unable to afford

prescription pain medication, an ALJ may discredit complaints of disabling pain where there is

no evidence that the claimant sought treatment available to indigents or chose to forego smoking

to help finance treatment); McGee v. Astrue, No. 4:09CV1011MLM, 2010 WL 2835660, at *9

(E.D. Mo. July 15, 2010) (plaintiff did not seek assistance in paying for physical therapy).

       Next, the ALJ pointed out that Winkler stopped working for reasons not related to his

allegedly disabling impairment. (Tr. 18.) Winkler testified that he stopped working in 2010

because he was laid off. (18, 31.) Leaving work due to a lay off weighs against credibility.

See Milam v. Colvin, 794 F.3d 978, 985 (8th Cir. 2015); Medhaug v. Astrue, 578 F.3d 805, 816-

11 (8th Cir. 2009) (affirming the denial of benefits where claimant left work due to being laid

off). Additionally, Winkler testified that he received unemployment benefits after his alleged

onset date. (Tr. 18, 32.) The ALJ found that Winkler’s application for unemployment, which

requires a statement that the individual is ready and willing to work, was inconsistent with his

allegations of disability. (Tr. 18.) See Grable v. Colvin, 770 F.3d 1196, 1202 (8th Cir. 2014)

(finding that collection of unemployment benefits undermines the credibility of claimant).

       The ALJ reasonably concluded based on all the factors discussed above that Winkler’s

statements concerning the intensity, persistence, and limiting effects of his symptoms were not

entirely consistent with the record. (Tr. 18.)



                                                                                    Page 11 of 15
Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 12 of 15 PageID #: 589




       The ALJ next discussed the medical opinion evidence. In November 2016, state agency

medical consultant Denise R. Trowbridge, M.D., expressed the opinion that Winkler can lift and

carry fifty pounds occasionally, and twenty-five pounds frequently; sit, stand, and walk six hours

in an eight-hour workday; occasionally climb ladders, ropes, and scaffolds; frequently balance,

stoop, kneel, crouch, and crawl; and should avoid concentrated exposure to extreme cold,

vibration, and hazards. (Tr. 19, 74-76.) The ALJ indicated that she was assigning

“considerable but not great weight” to Dr. Trowbridge’s opinions. (Tr. 19.) She explained that

Dr. Trowbridge’s opinions were generally consistent with the record, although Winkler was

more limited with respect to his ability to climb ladders, ropes, and scaffolds than described by

Dr. Trowbridge. Id.

       The ALJ summarized that Winkler has a history significant for degenerative disc disease,

and that it was reasonable to conclude his impairments would limit him to medium work and

result in restrictions on his ability to climb, balance, stoop, kneel, crouch, crawl, tolerate extreme

cold and vibration, remain on task, and be exposed to workplace hazards. (Tr. 20.)

       Winkler first argues that the ALJ’s decision does not “include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical facts (e.g.,

laboratory findings) and nonmedical evidence (e.g., daily activities, observations),” as required

by Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184, at *7 (July 2, 1996). The Court

disagrees. The ALJ need not provide a narrative discussion immediately following each

statement of an individual limitation in the RFC, if the court can otherwise discern the elements

of the ALJ’s decision-making. Depover v. Barnhart, 349 F.3d 563, 567 (8th Cir. 2003).

Moreover, the ALJ is not required to make explicit findings for every aspect of the RFC. See

Tawfall v. Astrue, No. 4:09CV727DDN, 2010 WL 3781807, at *10 (E.D. Mo. Sept. 21, 2010).



                                                                                      Page 12 of 15
Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 13 of 15 PageID #: 590




The ALJ adequately discussed the relevant medical and nonmedical evidence, why she believed

it contradicted Winkler’s allegations of disability, and explained how she determined her RFC

assessment. This narrative bridge to the RFC determination is more than adequate. See

Crabtree v. Colvin, , No. 1:14CV29DDN, 2014 WL 6977779, at *6-7 (E.D. Mo. Dec. 9, 2014).

       Winkler next argues that the ALJ did not “adequately address Plaintiff’s credible

symptoms/side effects of necessary medications in her RFC decision.” (Doc. 12 at p. 8.) This

argument fails for two reasons. First, as discussed above, the ALJ did in fact discuss Winkler’s

prescribed medications. (Tr. 18.) Second, Winkler fails to indicate how further discussion of

this factor would be favorable to his claim. The ALJ pointed out that Winkler was not taking

any prescribed medications at the time of the hearing, but was only taking Tylenol and aspirin.

The ALJ noted that, despite Winkler’s claimed lack of insurance as an excuse for not taking his

medications, Winkler admitted that he had not attempted to avail himself of available free or

low-cost options. Thus, the ALJ properly found this factor was inconsistent with Winkler’s

allegations of disabling impairments.

       Winkler also contends that the ALJ erred in assigning weight to the opinion of the state

agency physician, Dr. Trowbridge. He further argues that, because no examining or treating

physician offered an opinion as to Winkler’s RFC, the ALJ erred in forming “her own residual

functional capacity on her own.” (Doc. 12 at p. 8.)

       It was proper for the ALJ to consider and assign weight to Dr. Trowbridge’s opinions.

See, e.g., Toland v. Colvin, 761 F.3d 931, 937 (8th Cir. 2014) (noting that state agency medical

consultants’ opinions supported the RFC finding and stating, “‘State agency medical and

psychological consultants are highly qualified physicians’” whose expert opinions cannot be

ignored by ALJs or the Appeals Council”) (quoting SSR 96–6P, 1996 WL 374180, *2 (July 2,



                                                                                   Page 13 of 15
Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 14 of 15 PageID #: 591




1996)). Dr. Trowbridge’s opinions were based on a review of the medical record. She

provided a detailed summary of the treatment notes in the record, including Dr. Leung’s exam

findings and imaging findings, as well as a summary of Winkler’s testimony regarding his daily

activities. (Tr. 76.)

       Winkler notes that Dr. Trowbridge did not have the opportunity to review an MRI that

Winkler underwent in February 2017, as he reviewed the record in November 2016. He states

that the MRI revealed the following findings: moderate loss of height and intensity of the L5-S1

intervertebral disc; mild to moderate loss of height of the L3-L4 and L4-L5 intervertebral discs;

mild right lateral disc bulge at L2-L3 without significant neural encroachment; narrowing of the

L4 neural foramina; an old mild compression deformity of L2; and mild retrolisthesis L2 on L3

and L3 on L4. (Tr. 486.) The impression of the radiologist was bilateral C4 neural foramina

narrowing and multiple degenerative disc disease, with no focal disc herniations and no central

spinal stenosis. Id. Winkler fails to explain how these findings would change Dr. Winkler’s

opinions or how they are inconsistent with the ALJ’s RFC determination. Significantly, Dr.

Leung examined Winkler only three months prior to the MRI and found few abnormalities. Dr.

Trowbridge had access to Dr. Leung’s report and cited his findings. Dr. Trowbridge also

reviewed findings from a lumbar x-ray Winkler underwent in November 2016, which revealed

slight anterior compressions involving the L1-L2 vertebral bodies, slight disc space narrowing at

the L4-5 and L5-S1 disc spaces, and spondylosis throughout the spine. (Tr. 76, 415.) Further,

the ALJ did not rely on Dr. Trowbridge’s opinions. Instead, she determined that Winkler had

greater limitations than those found by Dr. Trowbridge. Thus, the ALJ did not err in weighing

the medical opinion evidence.




                                                                                   Page 14 of 15
Case: 2:19-cv-00055-ACL Doc. #: 15 Filed: 09/21/20 Page: 15 of 15 PageID #: 592




       Winkler’s final argument is that the ALJ erred in forming her own RFC, rather than

relying on the opinion of a physician. As previously noted, an ALJ is “not required to rely

entirely on a particular physician’s opinion or choose between the opinions [of] any of the

claimant's physicians.” Martise, 641 F.3d at 927. Instead, the ALJ must determine a plaintiff’s

RFC based on her review of the record as a whole, as the ALJ did in this case.

       The undersigned finds that the ALJ’s RFC determination is supported by substantial

evidence in the record as a whole. Specifically, as addressed in significant detail above, the ALJ

properly addressed the consistency of Winkler’s subjective complaints and in doing so,

conducted a complete and detailed analysis of Winkler’s medical record, his activities of daily

living, ability to walk half a mile, failure to take prescribed medications, the fact that he stopped

working due to a lay off, and his receipt of unemployment benefits. The ALJ additionally

properly addressed the medical evidence of record and the lack of significant findings on

examination. The ALJ nonetheless credited Winkler’s subjective complaints to some extent in

finding greater restrictions than those found by Dr. Trowbridge. Winkler fails to demonstrate

the presence of greater limitations than those found by the ALJ.

       Accordingly, Judgment will be entered separately in favor of Defendant in accordance

with this Memorandum.


                                               /s/ Abbie Crites-Leoni
                                               ABBIE CRITES-LEONI
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 21st day of September, 2020.




                                                                                      Page 15 of 15
